The complaint alleges that the plaintiff was rendered unconscious as a result of the alleged collision. The defendants deny that the plaintiff received his injuries as a result of being struck by a train operated by them. Under these circumstances more liberality is justified in affording plaintiff access to material information in defendants' exclusive power or control than would, otherwise, perhaps, be the case.
   Other than paragraph 7, which is denied, the motion is granted, except that the defendants are not required to comply with it in the following respects: (1) with regard to interrogatory No. 4 defendant shall be required only to specify the trains passing through Shelton on the night of September 15, 1937, between the hours of 8:30 p.m. and 12:00 m.; (2) defendants need not say what the total length of cars drawn by locomotives OA4 and AO1, were. Paragraph 7 is denied because its answer is apparently dependent upon certain regulations which have been adopted, which may require interpretation.
To be complied with on or before November 12, 1938.